                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 JACQUELINE J., 1

                  Plaintiff,
                                                     No. 18 C 2401
                       v.
                                                     Magistrate Judge Mary Rowland
 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security, 2

                 Defendant.


                       MEMORANDUM OPINION AND ORDER

       Plaintiff Jacqueline J. filed this action seeking reversal of the final decision of

the Commissioner of Social Security denying her application for disability insurance

benefits (DIB) under Title II and Supplemental Security Income (SSI) under Title

XVI of the Social Security Act. The parties consented to the jurisdiction of the

United States Magistrate Judge, pursuant to 28 U.S.C § 636(c), and filed cross

motions for summary judgment. This Court has jurisdiction pursuant to 42 U.S.C. §

1383(c) and 405(g). For the reasons stated below, the case is remanded for further

proceedings consistent with this Opinion.




1 In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by her first

name and the first initial of her last name.

2 Nancy A. Berryhill has been substituted for her predecessor, Carolyn W. Colvin, as the proper

defendant in this action. Fed. R. Civ. P. 25(d).
                            I. PROCEDURAL HISTORY

        On June 28, 2013, Plaintiff applied for both DIB and SSI, alleging that she

became disabled on February 26, 2013 due to mital valve prolapse, Bell’s palsy,

back pain, hearing loss, and diabetes. (R. at 335–341, 342–46, 385). Her claims were

denied initially on October 24, 2013, and upon reconsideration on November 18,

2014, after which Plaintiff requested a hearing. (Id. at 119–20, 183–84, 237–39,

240–41). Plaintiff, represented by counsel, testified at a hearing before an

Administrative Law Judge (ALJ) on September 14, 2016 (Id. at 44–118). The ALJ

also heard testimony from Grace Gianforte, a vocational expert (VE). (Id. at 101–

114).

        The ALJ issued an unfavorable decision on February 8, 2017. (R. at 15–36).

Applying the five-step sequential evaluation process, the ALJ found, at step one,

that Plaintiff had not engaged in substantial gainful activity since February 26,

2013, her alleged disability onset date. (Id. at 18). At step two, the ALJ found that

Plaintiff’s Bell’s palsy, bilateral sensorineural hearing loss, diabetes mellitus,

complex migraine headaches (also described as CVAs), and degenerative disc

disease were severe impairments. (Id. at 18). The ALJ also concluded that Plaintiff’s

pulmonary embolism, hypertension, hyperlipidemia, peripheral neuropathy,

multiple bilateral non-obstructing renal stones, gastroesophageal reflux, depression,

and affective disorder were non-severe impairments. (Id. at 19–20). The ALJ found

that her lumbar radiculopathy, neuropathy in her extremities, cardiac and

respiratory impairments, Meniere’s disease, obesity, left foot pain, and urinary and

                                            2
fecal incontinence were non-medically determinable impairments. (Id.). At step

three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any of the

listings enumerated in the regulations. (Id. at 24).

       The ALJ then assessed Plaintiff’s Residual Functional Capacity (RFC) 3 and

determined that Plaintiff has the RFC to perform the full range of light work as

defined in 20 C.F.R. §§404.1567(b) and 416.967(b) except with the following

limitations:

       lifting occasionally 20 pounds, frequently 10 pounds, carrying the same;
       sit for six hours, stand for six hours, and walk for six hours; and
       push/pull as much as she can lift/carry. Further, the claimant is not able
       to climb any ladders, ropes, and scaffolds but is able to tolerate moderate
       levels of noise as defined in Appendix D of Selected Characteristics of
       Occupations (1993 edition). The claimant should never perform
       telephone communications. She can avoid ordinary hazards in the
       workplace such as boxes on the floor and doors ajar and can do tasks
       that do not require depth perception, but should not be around
       unprotected heights or moving mechanical parts. The claimant is
       limited to frequent use of foot and hand controls and is able to frequently
       handle, finger, and feel objects, frequently climb ramps and stairs, and
       frequently balance. The claimant is using a cane for balance.

(R. at 26–27). Moving to step four, the ALJ determined that Plaintiff could not

perform any past relevant work. (Id. at 34). At step five, based on Plaintiff’s RFC,

age, education, work experience, and the Medical-Vocational Guidelines (20 C.F.R.

Park 404, Subpart P, Appendix 2), the ALJ determined that jobs exist in significant

numbers in the national economy that Plaintiff could perform, such as identification



3Before proceeding from step three to step four, the ALJ assesses a claimant’s RFC. 20 C.F.R. §§
404.1520(a)(4), 416.920(a)(4). “The RFC is the maximum that a claimant can still do despite his
mental and physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008).

                                                 3
clerk, food checker, and cashier. (R. at 35). Accordingly, the ALJ concluded that

Plaintiff was not under a disability from her alleged disability onset date, February

26, 2013, through the date of the ALJ’s decision. (Id. at 36).

      On February 2, 2018, the Appeals Council denied Plaintiff’s request for

review. (R. at 1–6). Plaintiff now seeks judicial review of the ALJ’s decision, which

stands as the final decision of the Commissioner. Villano v. Astrue, 556 F.3d 558,

561-62 (7th Cir. 2009).

                           II. STANDARD OF REVIEW

   A Court reviewing the Commissioner’s final decision may not engage in its own

analysis of whether the plaintiff is severely impaired as defined by the Social Security

Regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor may it

“reweigh evidence, resolve conflicts in the record, decide questions of credibility, or,

in general, substitute [its] own judgment for that of the Commissioner.” Id. The

Court’s task is “limited to determining whether the ALJ’s factual findings are

supported by substantial evidence.” Id. (citing § 405(g)). Evidence is considered

substantial “if a reasonable person would accept it as adequate to support a

conclusion.” Indoranto v. Barnhart, 374 F.3d 470, 473 (7th Cir. 2004); see Moore v.

Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014) (“We will uphold the ALJ’s decision if

it is supported by substantial evidence, that is, such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”) (citation omitted).

“Substantial evidence must be more than a scintilla but may be less than a

preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). “In addition to



                                           4
relying on substantial evidence, the ALJ must also explain his analysis of the

evidence with enough detail and clarity to permit meaningful appellate review.”

Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

    Although this Court accords great deference to the ALJ’s determination, it “must

do more than merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297 F.3d

589, 593 (7th Cir. 2002) (citation omitted). “This deferential standard of review is

weighted in favor of upholding the ALJ’s decision, but it does not mean that we scour

the record for supportive evidence or rack our brains for reasons to uphold the ALJ’s

decision. Rather, the ALJ must identify the relevant evidence and build a ‘logical

bridge’ between that evidence and the ultimate determination.” Moon v. Colvin, 763

F.3d 718, 721 (7th Cir. 2014). Where the Commissioner’s decision “lacks evidentiary

support or is so poorly articulated as to prevent meaningful review, the case must be

remanded.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

                                       III. DISCUSSION

       Plaintiff makes a number of arguments challenging the ALJ’s decision. After

reviewing the record and the parties’ briefs, the Court is convinced by Plaintiff’s

arguments that the ALJ erred in failing to properly account for Plaintiff’s mental

impairments. 4

       At step two, the ALJ found that Plaintiff’s medically determinable mental

impairments of depression and adjustment disorder were non-severe but



4 Because the Court remands on this basis, it does not address Plaintiff’s other arguments at this
time.


                                                  5
nonetheless caused mild limitations in understanding, remembering or applying

information; concentrating; persisting or maintaining pace, and adapting or

managing oneself. (R. at 23–24). 5 Despite noting these limitations, the ALJ did not

include any non-exertional limitations in the RFC assessment. (Id. at 26–24). Nor

did the ALJ explain his rationale for not including non-exertional limitations in the

RFC. Such an explanation is necessary for judicial review, as without it, the Court

cannot follow the ALJ’s reasoning. See Alesia v. Astrue, 789 F. Supp. 2d 921, 933–34

(N.D. Ill. 2011) (remanding when the ALJ’s RFC analysis failed to account for mild

mental limitations); Paar v. Astrue, No. 09 C 5169, 2012 WL 123596, at *13 (N.D.

Ill. Jan. 17, 2012) (same).

       Although a mild limitation in an area of mental functioning does not

necessarily “prevent an individual from functioning ‘satisfactorily,’” Sawyer v.

Colvin, 512 F. App’x 603, 611 (7th Cir. 2013) (citation omitted), the ALJ is still

required to analyze the limitations in light of Plaintiff’s other impairments when

determining the RFC. See Denton v. Astrue, 596 F.3d 419, 423 (7th Cir.2010) ( “A

failure to fully consider the impact of non-severe impairments requires reversal.”);

see also Villano, 556 F.3d at 563 (“the ALJ must evaluate all limitations that arise

from medically determinable impairments, even those that are not severe”);

Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th Cir. 2003) (“Having found that



5Effective January 17, 2017, the Agency revised the medical criteria for evaluating mental disorders
and changed the requirements of listing for mental impairments. See 81 Fed. Reg. 66137 (Sept. 26,
2016). The Agency expects that federal courts will review its “final decisions using the rules that
were in effect at the time we issued the decisions.” Id. at 66138 & n. 1. Because the ALJ issued his
decision on February 8, 2017, the Court will use these revised medical criteria in its review of the
ALJ’s decision.

                                                 6
one or more of [claimant’s] impairments was “severe,” the ALJ needed to consider

the aggregate effect of this entire constellation of ailments–including those

impairments that in isolation are not severe.”); 20 C.F.R. § 404.1523 (the combined

impact of the impairments must be "considered throughout the disability

determination process."); Simon-Leveque v. Colvin, 229 F.Supp. 3d 778, 787–88

(N.D. Ill January 17, 2017) (remanding when ALJ failed to explain why mild

limitations in mental functioning did not require RFC limitations); Dross-Swart v.

Astrue, 872 F. Supp. 2d 780, 795 (N.D. Ind. 2012) (same). “If the ALJ believed that

the mild limitations in these functional areas did not merit a non-exertional

limitation in the RFC, he was obligated to explain that conclusion so that we can

follow the basis of his reasoning.” Muzzarelli v. Astrue, No. 10 C 7570, 2011 WL

5873793, at *23 (N.D. Ill. Nov. 18, 2011) (citing Haynes v. Barnhart, 416 F.3d 621,

626 (7th Cir. 2005)). The ALJ did not do so here.

       “The RFC is an assessment of what work-related activities the claimant can

perform despite her limitations.” Young, 362 F.3d at 1000; see 20 C.F.R. §

404.1545(a)(1) (“Your residual functional capacity is the most you can still do

despite your limitations.”); SSR 96-8p, at *2 6 (“RFC is an administrative assessment

of the extent to which an individual's medically determinable impairment(s),

including any related symptoms, such as pain, may cause physical or mental


6 SSRs “are interpretive rules intended to offer guidance to agency adjudicators. While they do not
have the force of law or properly promulgated notice and comment regulations, the agency makes
SSRs binding on all components of the Social Security Administration.” Nelson v. Apfel, 210 F.3d
799, 803 (7th Cir. 2000); see 20 C.F.R. § 402.35(b)(1). Although the Court is “not invariably bound by
an agency's policy statements,” the Court “generally defer[s] to an agency's interpretations of the
legal regime it is charged with administrating.” Liskowitz v. Astrue, 559 F.3d 736, 744 (7th Cir.
2009).

                                                  7
limitations or restrictions that may affect his or her capacity to do work-related

physical and mental activities.”). The RFC is based upon medical evidence as well

as other evidence, such as testimony by the claimant or his friends and family.

Craft, 539 F.3d at 676. In assessing a claimant's RFC, “the ALJ must evaluate all

limitations that arise from medically determinable impairments, even those that

are not severe,” and may not dismiss evidence contrary to the ALJ's determination.

Villano, 556 F.3d at 563; see 20 C.F.R. § 404.1545(a)(1) (“We will assess your

residual functional capacity based on all relevant evidence in your case record.”);

SSR 96-8p, at *7 (“The RFC assessment must include a discussion of why reported

symptom-related functional limitations and restrictions can or cannot reasonably be

accepted as consistent with the medical and other evidence.”).

      Nowhere in the ALJ’s RFC assessment or corresponding explanation does the

ALJ address the mild mental limitations discussed at step two. SSR 96-8p specifies

that mental limitations determined at step two under the “paragraph B and C”

criteria cannot stand in for an RFC determination. See SSR 96-8p, 1996 WL 374184,

at *4 (July 2, 1996) (“The mental RFC assessment used at steps 4 and 5 of the

sequential evaluation process requires a more detailed assessment by itemizing

various functions contained in the broad categories found in paragraphs B and C of

the adult mental disorders listings in 12.00 of the Listing of Impairments....”). The

ALJ acknowledged this at the end of his step two finding, stating:


      The limitations identified in the “paragraph B” criteria are not a
      residual functional capacity assessment but are used to rate the
      severity of mental impairments at steps two and three of the

                                          8
      sequential evaluation process. The mental residual functional capacity
      assessment used at steps four and five of the sequential evaluation
      process requires a more detailed assessment.

But the ALJ never gave a more detailed assessment in his step four and five

analysis. At the end of his step-two analysis, the ALJ simply stated: “The following

[RFC] assessment reflects the degree of limitation I have found in the ‘paragraph B’

mental function analysis.” (R. at 24).

      “Courts have remanded cases where an ALJ relied on language identical to

that used at the end of Step 2 in this case because it fails to clarify the degree to

which the RFC expresses the functional limitations found under the special

technique.” Muzzarelli, 2011 WL 5873793, at *23 (“It is unclear what the ALJ

meant by saying that the RFC ‘reflects’ his Step 2 findings concerning [the

claimant’s] mild impairments.”); see also Alesia v. Astrue, 789 F. Supp. 2d 921, 933

(N.D. Ill. 2011) (remanding when an ALJ used the same language at the end of step

two, noting: “But [this language] was not enough, because the combined impact of

the impairments must be considered throughout the disability determination

process.” (citations and internal quotation marks omitted)). “If the ALJ believed

that the mild limitations in these functional areas did not merit a non-exertional

limitation in the RFC, he was obligated to explain that conclusion so that we can

follow the basis of his reasoning.” Muzzarelli, 2011 WL 5873793, at *23 (citing

Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005)). Here, remand is required

“because the ALJ failed to explain how his Step 2 discussion of [Plaintiff’s]

restrictions in [understanding, remembering or applying information;



                                            9
concentration, persistence or pace; and adapting or managing oneself] are ‘reflected’

in the RFC itself.” Muzzarelli, 2011 WL 5873793, at *23. Moreover, remand is

required because the ALJ failed to consider the aggregate impact of Plaintiff’s

severe physical impairments and non-severe mental impairments. Denton v. Astrue,

596 F.3d 419, 423 (7th Cir. 2010) (“When determining a claimant's RFC, the ALJ

must consider the combination of all limitations on the ability to work, including

those that do not individually rise to the level of a severe impairment.”) (citing 20

C.F.R. § 404.1523).

      In addition, the ALJ’s analysis of Plaintiff’s mental limitations at step two

was inadequate. At step two, the ALJ found that Plaintiff had mild limitations in

understanding, remembering or applying information; concentrating, persisting or

maintaining pace; and adapting or managing herself. The ALJ stated that his step

two findings were supported by: (1) the assessment of only mild functional

limitations by the state agency consultants; and (2) the “generally benign” mental

status examinations throughout the relevant treatment period. The ALJ also

indicated that he did not give any weight to the Global Assessment of Functioning

(GAF) scores of three psychiatrists who found that Plaintiff had more severe

limitations. There are several errors in the ALJ’s reasoning.

      First, the ALJ improperly relied on state agency doctors who did not review

the complete record. “An ALJ should not rely on an outdated assessment if later

evidence containing new, significant medical diagnoses reasonably could have

changed the reviewing physician’s opinion.” See Moreno v. Berryhill, 882 F.3d 722,



                                          10
728 (7th Cir. 2018), as amended on reh’g (Apr. 13, 2018). Here, the state agency

doctors completed their determinations in October of 2013 and July of 2014. (R. at

146, 180). At the time of their evaluations, Plaintiff had attended only one visit with

psychiatrist Anil Gandhi, M.D., who diagnosed Plaintiff with Adjustment Disorder

in May of 2013. (Id. at 787–89). After the state agency consultants’ review, Plaintiff

was evaluated by S. Koko, M.D. in October of 2014 and by psychiatrist Richard

Bongard, M.D. in May of 2016. (Id. at 1520–23, 2287–2297). Dr. Koko noted that

Plaintiff had depressed mood, poor concentration, poor sleep, loss of appetite, social

withdrawal and isolation, feelings of hopelessness or helplessness, and thoughts of

suicide. (Id. at 1520–23). The doctor diagnosed her with major depressive disorder

with anxious distress and a rule out diagnosis of posttraumatic stress disorder.

(Id.). Dr. Bongard indicated that Plaintiff had depressed mood, auditory

hallucinations, social isolation, poor concentration and forgetfulness, and

nightmares regarding a past traumatic event. (Id. at 2287–2292). He diagnosed

Plaintiff with major depressive disorder, recurrent, moderate and post-traumatic

stress disorder, chronic. (Id. at 2291). These subsequent evaluations by examining

psychiatrists “reasonably could have changed” the reviewing state agency

consultants’ opinions; and therefore, reliance on their assessments was improper.

      Second, the ALJ erred in his reliance on “generally benign” mental status

examinations throughout the relevant period. While the ALJ does not give examples

of “generally benign” mental status examinations, Defendant notes that mental

status examinations from physicians treating Plaintiff’s physical condition were



                                          11
predominately normal. (Dkt. 21 at 6, 8, citing R. at 862, 873–74, 910–11, 1013, 1024,

1033, 1056, 1876, 1888, 1899, 1912, 1921, 1934–35, 1946, 1953, 1963, 1985, 1996,

1999, 2078–79, 1767, 1777, 2902, 2910). The Seventh Circuit has cautioned against

drawing a negative inference about a claimant’s mental condition based on the lack

of documentation of mental health symptoms in the records of physicians treating a

claimant’s physical condition. O’Connor–Spinner v. Colvin, 832 F.3d 690, 698 (7th

Cir. 2016) (“The ALJ inexplicably drew a negative inference from the fact that doctors

treating O'Connor–Spinner's physical ailments had not commented on her

concentration, memory, or social functioning.”) (emphasis in original). Further, the

ALJ does not explain how mental status examinations from examining psychiatrists

during the relevant time-period support only mild mental limitations. For instance,

on October 2, 2014, Dr. Koko’s mental status examination indicated depressed and

anxious mood, suicidal ideation, thought preoccupation, and anxious and depressive

cognitive distortions. (R. at 1521–23). On May 5, 2016, Dr. Bongard’s mental status

evaluation revealed depressed mood, constricted affect, auditory hallucinations, and

an impaired ability to make reasonable decisions. (R. at 2289). “An ALJ cannot recite

only the evidence that supports his conclusion while ignoring contrary evidence.”

Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016) see also Denton, 596 F.3d at 425

(“An ALJ has the obligation to consider all relevant medical evidence and cannot

simply cherry-pick facts that support a finding of non-disability while ignoring

evidence that points to a disability.”)




                                          12
        Third, the ALJ impermissibly rejected all of the Global Assessment of

Functioning (GAF) scores in the record without referring to other medical evidence

given by the psychiatrists to support their evaluations, and without explaining how

the scores were inconsistent with the record. 7 See Knapp v. Berryhill, 741 Fed.

Appx. 324, 329 (7th Cir. 2018) (“The ALJ discounted the GAF scores saying they

captured just a “snapshot” and were subjective. But the ALJ was not permitted,

without referring to medical evidence or ordering additional testing, to reject [the

doctor’s] GAF ratings.”). Plaintiff was assigned three GAF scores over the course of

three years by three different psychiatrists. (R. at 788, 1523, 2291). In May of 2013,

Dr. Gandhi gave her a GAF score of 60, indicating moderate symptoms or

difficulties in functioning. 8 (R. at 21, 788). In October of 2014, Dr. Koko assigned

Plaintiff a GAF score of 50, indicating serious symptoms or limitations in

functioning. 9 (Id. at 1523). In May of 2016, Dr. Bongard also assigned Plaintiff a

GAF score of 50. (Id. at 2291). The ALJ dismissed all of Plaintiff’s GAF scores,



7GAF includes a scale ranging from 0-100, and it indicates a “clinician’s judgment of the individual’s
overall level of functioning.” American Psychiatric Association, Diagnostic and Statistical Manual of
Mental Disorders (4th ed. Text Rev. 2000) (hereinafter DSM-IV). The Court notes that the fifth
edition of the DSM, published in 2013, has abandoned the GAF scale because of “its conceptual lack
of clarity … and questionable psychometrics in routine practice.” American Psychiatric Association,
Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013); see Williams v. Colvin, 757
F.3d 610, 613 (7th Cir. 2014) (recognizing that the American Psychiatric Association abandoned the
GAF scale after 2012). “Although another metric has replaced the GAF, the agency still considers
these scores as relevant, medical-opinion evidence.” Knapp v. Berryhill, 741 F. App'x 324, 329 (7th
Cir. 2018) (citing See Soc. Sec. Admin., Administrative Message 13066 (July 22, 2013); Gerstner v.
Berryhill, 879 F.3d 257, 263 n.1 (7th Cir. 2018)).

8A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational,
or school functioning. DSM-IV at 34.

9 A GAF score of 41–50 indicates serious symptoms (e.g., suicidal ideation, severe obsession rituals,
frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no
friends, unable to keep a job). DSM-IV at 34.

                                                  13
finding that they represented “a particular clinician’s subjective evaluation at a

single point in time.” (Id. 21–22).

         While GAF scores do not prove or disprove disability as they do not

necessarily reflect a clinician’s opinion of functional capacity, Denton v. Astrue, 596

F.3d 419, 425 (7th Cir. 2010), GAF scores are still considered relevant, medical-

opinion evidence. See Soc. Sec. Admin., Administrative Message 13066 (July 22,

2013); Gerstner v. Berryhill, 879 F.3d 257, 263 n.1 (7th Cir. 2018). In this case,

Plaintiff’s GAF scores in the moderate to severe range given over the course of three

years by three different psychiatrists could suggest more serious limitations than

the ALJ assigned. Yurt v. Colvin, 758 F.3d 850, 859-60 (7th Cir. 2014) (finding that

although the ALJ was not required to give any weight to individual GAF scores,

“the problem here is not the failure to individually weigh the low GAF scores but a

larger general tendency to ignore or discount evidence favorable to [Plaintiff’s]

claim, which included GAF scores from multiple physicians suggesting a far lower

level of functioning than that captured by the ALJ’s hypothetical and mental

RFC.”). The ALJ’s failure to address corroborative evidence in the doctors’

evaluations or to explain how the scores were inconsistent with the record was

error.

         In sum, remand is required because the ALJ failed to: 1) account for

Plaintiff’s mental limitations in the RFC; 2) assess the combined impact of

Plaintiff’s non-severe mental limitations with Plaintiff’s severe physical

impairments in the RFC, and 3) properly explain his step two findings of mild



                                           14
mental limitations. On remand, the ALJ shall reconsider Plaintiff’s mental

limitations at step two and incorporate Plaintiff’s mental impairments into the RFC

assessment used at steps four and five in accordance with SSR 96-8p.

                                 IV. CONCLUSION

   For the reasons stated above, Plaintiff’s request to remand for additional

proceedings [17] is GRANTED, and the Commissioner’s motion for summary

judgment [21] is DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s

decision is reversed, and the case is remanded to the Commissioner for further

proceedings consistent with this opinion.




                                                 E N T E R:


Dated: January 28, 2019

                                                 MARY M. ROWLAND
                                                 United States Magistrate Judge




                                            15
